On November 15, 1989, the Defendant was sentenced to Count I, 10 years for Theft; Count II, six (6 months in the Missoula County Jail for Theft; said sentences are to run concurrent; and he shall be given credit for 189 days time served.
On April 23, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Steve Fletcher, of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce *24the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 23rd day of April, 1990.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence originally imposed be unanimously affirmed.
The reason for the decision is based upon Rule 17 of the Rules of the Sentence Review Division and the presumption of the validity of the District Court Judgment.